UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-6678
JIMMY BRICE,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Columbia.
            Matthew J. Perry, Jr., Senior District Judge.
                             (CR-94-259)

                  Submitted: September 20, 2001

                      Decided: October 1, 2001

     Before LUTTIG, KING, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Jimmy Brice, Appellant Pro Se. Marshall Prince, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. BRICE
                             OPINION

PER CURIAM

   Jimmy Brice appeals the denial of his motion pursuant to 18 U.S.C.
§ 3582(c)(2) (1994), by margin order dated March 28, 2001. Brice’s
motion alleged both a double jeopardy violation and impermissible
double counting under the Sentencing Guidelines in the calculation of
his sentence. However, Brice’s motion raises no basis for proceeding
under § 3582(c)(2), as his motion fails to identify any guidelines
range modified pursuant to 28 U.S.C. § 994(o) (1994) as required by
§ 3582(c)(2). Furthermore, to the extent Brice seeks collateral review
of his conviction and sentence on the aforementioned bases, we find
Brice cannot obtain relief on either. With respect to Brice’s double
jeopardy challenge, a conviction under both 18 U.S.C.A. § 2113(d)
(West 2000) and § 924(c) for the same offense does not constitute
double jeopardy. United States v. Shaver, 820 F.2d 1375, 1377-78
(4th Cir. 1987). Furthermore, Brice’s claim concerning the computa-
tion of his sentence under the Guidelines alleges non-constitutional
error which may not now be asserted on collateral review. See Stone
v. Powell, 428 U.S. 465 (1976). Accordingly, we affirm the district
court’s dismissal of Brice’s § 3582(c)(2) motion and dispense with
oral argument because the facts and legal conclusions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                         AFFIRMED